Citation Nr: 1550077	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for left foot plantar fasciitis, to include as secondary to service-connected post-operative left ankle fracture with retained hardware.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from December 1984 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a September 2010 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that, after the July 2008 rating decision, the Veteran submitted a statement received on September 9, 2008, in which he requested that the RO reconsider its denial of his service connection claim for left foot plantar fasciitis.  On September 30, 2008, the RO received another statement from the Veteran clarifying that, if a reconsideration of his claim could not be conducted, he was filing a notice of disagreement.  The RO subsequently reconsidered and denied the Veteran's service connection claim in a January 2009 rating decision.  However, in its September 2010 decision, the Board determined that the statement received on September 30, 2008, was a notice of disagreement with the July 2008 rating decision.

In his February 2012 VA Form 9, the Veteran submitted a request for either a travel board or videoconference hearing before the Board, depending on which option could be held the most promptly.  A June 2015 letter scheduled the Veteran for a July 2015 videoconference hearing.  In July 2015, the Veteran's representative informed VA that the Veteran had not received notice of the hearing due to a change in address.  Consequently, another letter was sent to the Veteran's new address in September 2015 informing him that his videoconference hearing was rescheduled for October 2015.  The Veteran received an additional letter in October 2015 reminding him of his upcoming hearing.  However, the Veteran did not attend his scheduled videoconference hearing, and he has not requested that the hearing be rescheduled or provided good cause.  As a result, the Board will consider the Veteran's hearing request as withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional evidence was received after the July 2014 supplemental statement of the case (SSOC).  The VBMS folder includes a September 2014 Social Security Administration (SSA) Notice of Reconsideration and an August 2014 private medical record.  However, the Veteran has waived the RO's initial consideration of this evidence in VBMS.  See November 2015 Informal Hearing Presentation; 38 C.F.R. § 20.1304.  The Virtual VA folder also contains additional VA treatment records dated through August 2015.  These documents were not reviewed by the RO in the July 2014 SSOC, and the Veteran did not provide a waiver for these records.  However, the AOJ will have an opportunity to review these records upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims file contains a copy of an SSA Notice of Reconsideration dated in September 2014.  This notice indicated that the Veteran was considered to be disabled, in part due to his left ankle.  However, neither the medical records upon which that decision was based nor the original decision that granted benefits has been obtained.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the AOJ should obtain and associate such records with the Veteran's claims file.

The Veteran was afforded a VA examination in connection with his claim in March 2012.  The VA examiner diagnosed left foot plantar fasciitis and stated that this disorder was not caused or aggravated by the Veteran's service-connected left ankle disability.  While the examiner included a rationale to support his opinion that the Veteran's plantar fasciitis was not directly caused by his service-connected left ankle disability, he did not provide a rationale for his opinion regarding aggravation.  In addition, when given the opportunity to provide an addendum opinion in February 2014, the examiner determined that there was no need to change his original opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, another medical opinion should be obtained upon remand.

The Board also notes that the Veteran appears to have limited his claim to secondary service connection.  See September 2008 Notice of Disagreement.  However, the Veteran's feet were noted to be abnormal upon clinical evaluation in the November 1984 enlistment examination.  The enlistment examination noted DADS (distal acquired demyelinating symmetrical (neuropathy)).  Moreover, a June 1990 service treatment record documented the Veteran's report of anterior heel pain.  Thus, it is necessary for the Board to determine whether the Veteran's current left foot plantar fasciitis is related to the DADS noted at entrance and whether the Veteran's report of heel pain during active duty represents a manifestation of, or is otherwise related to, his current left foot plantar fasciitis.

The record additionally shows that the Veteran receives treatment from the Phoenix VA Health Care System.  Any outstanding treatment records should be obtained in light of the remand.

Lastly, the Board finds that there is additional evidence that was not considered by the AOJ in a supplemental statement of the case (SSOC).  Nor has the Veteran submitted a waiver of the AOJ's initial consideration of that evidence.  Thus, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left foot.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Phoenix VA Health Care System dated since August 2015.

3.  After the preceding development is completed, the case should be referred to the March 2012 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's left foot plantar fasciitis.  

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

(a) The examiner should state whether the DADS (distal acquired demyelinating symmetrical (neuropathy)) that was noted in the November 1984 enlistment examination reflects that the Veteran's left foot plantar fasciitis preexisted active service.  

If the examiner determines that the finding of DADS represents the presence of left foot plantar fasciitis, the examiner should state whether the disorder worsened in severity during active service.  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

(b) If the examiner determines that the finding of DADS does not establish that the Veteran's left foot plantar fasciitis preexisted service, the examiner should state whether it is at least as likely as not that the Veteran's left foot plantar fasciitis manifested in service or is otherwise related to his military service, to include any symptomatology therein.  In rendering this opinion, the examiner should address the following:  (1) the June 1990 service treatment record that noted the Veteran's complaint of anterior heel pain with walking; and (2) the September 2008 record from B.W.K. (initials used to protect privacy), DPM, that noted the Veteran's complaints of pain in the heels and arches of his left foot before stating that this condition had been ongoing for 20 years.

(c) The examiner should state whether it is at least as likely as not that the Veteran's left foot plantar fasciitis was caused by his service-connected left ankle fracture, post-operative, with retained hardware.  

(d) The examiner should address whether it is at least as likely as not that the Veteran's left foot plantar fasciitis was aggravated by his service-connected left ankle fracture, post-operative, with retained hardware.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

